Exhibit 10.2

 

LOGO [g7836001.jpg]    LOGO [g7836002.jpg]

 

 

AGCO

FARM MACHINERY

DISTRIBUTOR

AGREEMENT

 

 

 



--------------------------------------------------------------------------------

AGCO

FARM MACHINERY DISTRIBUTOR AGREEMENT

CONTENTS

 

CLAUSE    PAGE   1.    INTERPRETATION      1    2.    APPOINTMENT AND GRANT OF
RIGHTS      2    3.    EXCLUSIVITY      2    4.    DISTRIBUTION ORGANISAGATION
     3    5.    MARKETING & CUSTOMER SERVICE RESPONSIBILITIES      4    6.   
PRODUCT SERVICING RESPONSIBILITIES      4    7.    INSPECTIONS AND REPORTS     
5    8.    CONDITIONS OF SALE, ORDERING PROCEDURES AND PRICES      5    9.   
SET OFF      6    10.    CHANGES IN SPECIFICATION      6    11.    TRADE MARKS
AND TRADE NAMES      6    12.    RELATIONSHIP BETWEEN PARTIES      7    13.   
ASSIGNMENT      7    14.    PERIOD OF AGREEMENT      7    15.    TERMINATION   
  8    16.    RESULTS OF TERMINATION      8    17.    APPLICABLE LAW AND
ARBITRATION      9    18.    GENERAL PROVISIONS      9    19.    NOTICES      10
  

SCHEDULES

   A    AGCO TRADE MARKS      11    B    PRODUCTS      14    C    AGCO TERMS AND
CONDITIONS OF SALE      15    D    DESCRIPTION OF TERRITORY      17   



--------------------------------------------------------------------------------

FARM MACHINERY DISTRIBUTOR AGREEMENT

THIS AGREEMENT is made the 1st day of January Two Thousand and Twelve

BETWEEN

AGCO INTERNATIONAL GMBH, Victor von Bruns-Strasse 17, CH8212 Neuhausen am
Rheinfall, Switzerland (hereinafter called “AGCO” which expression shall include
its successors and assignees)

AND

TRACTORS AND FARM EQUIPMENT LIMITED of 861/862 Anna Salai, Madras 600-002, India
(hereinafter called the “Distributor”)

WHEREAS AGCO and the Distributor wish to work together to promote AGCO products,
improve customer service and increase market share in the Territory for the
mutual benefit of both parties.

NOW IT IS AGREED as follows:-

 

1. INTERPRETATION

 

  1.1 In this Agreement unless the context otherwise requires the singular shall
include the plural and vice versa and the following expressions shall have the
following meanings:-

 

  (a) “Approved Dealers” means entities appointed by the Distributor with the
approval of AGCO pursuant to sub-clauses 4.2 and 4.3 hereof:

 

  (b) “Commencing Date” means the 1st day of January 2012;

 

  (c) “competing items” means any goods which are in any way competitive with
any Products (as hereinafter defined);

 

  (d) “entity” means any person or body of persons whether corporate or
unincorporate (including a partnership);

 

  (e) “AGCO Associate Company” means AGCO Corporation and any entity in which it
owns or controls, whether directly or indirectly, fifty per centum (50%) or more
of the voting rights whereby control over the direction and management of such
entity is exercised;

 

  (f) “AGCO Supplying Companies” means such entities as may from time to time be
designated by AGCO to accept orders from the Distributor;

 

  (g) “AGCO Trade Marks” means the trade marks and service marks owned by or
licensed to AGCO or AGCO Associate Companies listed in Schedule A and such other
marks as may be added by agreement between the parties;

 

  (h) “Official AGCO Distributor” means an entity authorised by AGCO or an AGCO
Associate Company to undertake the wholesale and/or retail distribution of the
Machinery and/or Parts (as hereinafter defined) and to style itself as an
Official AGCO Distributor of the Products;

 

  (i) “Parts” means those accessories and replacement parts for Machinery;

 

 

 

AGCO Farm Machinery Distribution Agreement 13.08.13      1      



--------------------------------------------------------------------------------

  (j) “Products” means the Machinery, Parts and such other products as may be
added by agreement between the parties;

 

  (k) “supply” means the fact or action of disposal by way of sale or resale or
lease or letting on hire; and

 

  (l) “TAFE Associate Company” means the Distributor and entity in which it owns
or controls, whether directly or indirectly, fifty per centum (50%) or more of
the voting rights whereby control over the direction and management of such
entity is exercised;

 

  (m) “Territory” means the exclusive and non-exclusive territory or territories
described in Schedule D hereto, together with such other territories as may from
time to time be included within the meaning of that expression by agreement in
writing between AGCO and the Distributor.

 

  1.2 The headings in this Agreement are for convenience only and shall not
affect its construction.

 

2. APPOINTMENT AND GRANT OF RIGHTS

 

  2.1 Subject to the provisions hereinafter contained:-

 

  (a) AGCO appoints the Distributor as an Official AGCO Distributor of the
Products for the Territory and the Distributor accepts such appointment;

 

  (b) AGCO approves the supply of the Products by AGCO Supplying Companies to
the Distributor for resale and/or use within the Territory; and

 

  (c) AGCO grants to the Distributor the non-exclusive right to supply the
Products to Approved Dealers and to other entities requiring the same for use
within the Territory.

 

  2.2 The Distributor agrees that, except with the prior written consent of
AGCO, it will not:-

 

  (a) supply any of the Products outside the Territory;

 

  (b) knowingly supply the Products to any entity within the Territory for
resale or use outside the Territory; and

 

  (c) outside the Territory solicit customers for the Products nor establish or
maintain branches or warehouse for delivery purposes.

 

3. EXCLUSIVITY

 

  3.1 AGCO agrees and undertakes to procure that for the duration of this
Agreement neither it nor any AGCO Associate Company will appoint another
Official AGCO Distributor for the Exclusive Territory.

 

  3.2 The Distributor agrees that for the duration of this Agreement:-

 

  (a) it will purchase the Products only from AGCO Supplying Companies; and

 

  (b) it will not and will ensure that its Approved Dealers will not without the
prior written consent of AGCO:-

 

  (i) stock or supply (directly or indirectly) competing items; or

 

  (ii) solicit or be directly engaged or interested in soliciting orders for any
competing items; or

 

  (iii) install or be directly or indirectly engaged or interested in supplying
any competing items for installation into any of the Products;

 

 

 

AGCO Farm Machinery Distribution Agreement 13.08.13      2      



--------------------------------------------------------------------------------

  3.3 AGCO agrees not to sell or permit any AGCO Associate Company to sell the
Products to anyone other than the Distributor in the Exclusive Territory except
as follows:

 

  (a) to any international organisations or departments or agencies of national,
local or municipal government or government-controlled entities situate within
the Territory or elsewhere for resale and/or use in the Territory or elsewhere;

 

  (b) to manufacture in the Territory or elsewhere for incorporation in or
attachment to products manufactured or assembled by them and sold in the
Territory or elsewhere;

 

  (c) to any entity in the Territory for resale and/or use outside the
Territory;

 

  (d) to any entity requiring the Products for use in connection with its
operations in the Territory where that entity is, in the opinion of AGCO, part
of a multinational group whose main purchasing office for the Products is
outside the Territory and whose main business is the processing and/or
distribution or food products in the Territory and elsewhere.

To the extent that the Distributor shall be instrumental in obtaining an order
from a buyer above and/or is required to undertake servicing responsibilities in
respect of Products supplied to the Territory against such an order, AGCO will
pay commission or other remuneration to the Distributor, any such payment to be
at a prior mutually-agreed rate.

 

  3.4 Notwithstanding sub-clauses 3.1 and 3.3 above any machine, implement,
attachment, accessory or part which:

 

  (a) does not fall within the definition of the Products; or

 

  (b) falls within the definition of the Products but at the same time forms
part of another line of equipment

may be supplied by AGCO or any AGCO Associate Company or AGCO Supplying Company
at any time to any entity in the Exclusive Territory.

 

  3.5 Where there are opportunities to sell tractors under the AGCO Trade Marks
over 105horsepower in India, the Parties will co-operate to maximize such sales
opportunities on condition that the required service and parts support is
ensured. A project lead list shall be managed by TAFE where both TAFE and AGCO
feed in opportunities and against which sales, service and support requirements
are tracked.

 

4. DISTRIBUTOR ORGANISATION

 

  4.1 The Distributor agrees to establish and maintain a level of representation
for the Products in the Territory satisfactory to AGCO and for this purpose to
provide without expense to AGCO or AGCO Associate Companies or AGCO Supplying
Companies:-

 

  (a) such reasonable numbers of persons who have been adequately trained in the
marketing, repair, field service and maintenance of the Products as shall in
AGCO’s opinion be adequate for the Territory; and

 

  (b) such premises , facilities and equipment (including tools and vehicles)
for sales, stocking and servicing of the Products as shall in AGCO’s opinion be
adequate for the Territory.

 

 

 

AGCO Farm Machinery Distribution Agreement 13.08.13      3      



--------------------------------------------------------------------------------

  4.2 For the purpose of enabling the Distributor to discharge its obligations
under this Agreement the Distributor shall be entitled to appoint, by agreements
in writing, dealers within the Territory (herein called “Approved Dealers”) to
ensure full and proper representation throughout the Territory for the supply
and servicing of the Products.

 

5. MARKETING AND CUSTOMER SERVICE RESPONSIBILITIES

 

  5.1 AGCO agrees to assist the Distributor in the marketing of the Products in
the Territory by:-

 

  (a) ensuring that sales brochures, Parts catalogues, service manuals and other
literature relative to the Products are made available at reasonable cost to the
Distributor;

 

  (b) acquainting the Distributor with such new methods of selling and new
applications for the Products as may be recommended by AGCO; and

 

  (c) making available at reasonable cost to the Distributor facilities for
training of the Distributor’s staff in the marketing and servicing of the
Products.

 

  5.2 The Distributor agrees to promote in every reasonable manner to the
satisfaction of AGCO and at its own expense the sale of the Products throughout
the Territory.

 

  5.3 In particular the Distributor agrees:

 

  (a) to meet the minimum sales objectives and minimum stock levels for the
Products from time to time agreed with AGCO as realistic for the market;

 

  (b) to comply with AGCO’s policy as made known from time to time to the
Distributor regarding business organisation; sales and services policies,
procedures and systems; marketing programmes; advertising and sales promotion;
and such other requirements as AGCO may establish; and

 

  (c) to participate in the AGCO Standards Programme for the time being and to
achieve the minimum requirements established by such Programme.

 

6. PRODUCT SERVICING RESPONSIBILITIES

 

  6.1 The Distributor agrees to maintain, and to ensure that its Approved
Dealers maintain, standards of service for the Products acceptable to AGCO.

 

  6.2 In particular the Distributor agrees:-

 

  (a) to carry out at its own expense all procedures laid down by AGCO from time
to time governing pre-delivery preparation, delivery installation , and
post-delivery free service for all Machinery supplied by it or its Approved
Dealers;

 

  (b) to provide (by itself or by arrangement with its Approved Dealers or other
Official AGCO Distributors) warranty service in accordance with AGCO’s current
warranty and the terms of AGCO’s current warranty for all Products supplied by
the Distributor or its Approved Dealers and, where required by AGCO in return
for payment of commission or other remuneration to the Distributor, for Products
in the Territory supplied directly by AGCO Supplying Companies to entities other
than the Distributor for resale and/or use in the Territory;

 

  (c) to carry out if and when so requested by AGCO programmes for rectification
of any and all defective Products in the Territory subject to payment of
expenses by AGCO or the AGCO Supplying Company concerned at the rates laid down
by AGCO from time to time;

 

 

AGCO Farm Machinery Distribution Agreement 13.08.13      4      



--------------------------------------------------------------------------------

  (d) to ensure in respect of all Products supplied by it and its Approved
Dealers that the proposed user thereof is enabled to use the Products for the
purposes for which they are designed without causing infringement of laws
effective within the territory of proposed use, is fully and properly instructed
in all aspects of the operation and maintenance thereof and is provided with the
appropriate operator instruction handbooks, safety notices and other sufficient
information in order that he may use the Products safely and without risk to
health;

 

  (e) to procure from AGCO the necessary diagnostic and special tooling as may
be specified by AGCO from time to time.

 

7. INSPECTIONS AND REPORTS

 

  7.1 The Distributor agrees:-

 

  (a) to provide AGCO with such information regarding stocks, sales, forecasts,
financial position and financial results as AGCO may request from time to time;
and

 

  (b) to permit AGCO’s authorised representatives to have access at any time
during normal working hours to the premises of the Distributor and its Approved
Dealers to inspect the premises, facilities and the work carried out on the
Products and to inspect stocks of Products and the stock records and/or remove
any signs provided on hire to the Distributor pursuant to sub-clause 5.3(c)
hereof.

 

8. CONDITIONS OF SALE, ORDERING PROCEDURES AND PRICES

 

  8.1 Each order placed by the Distributor for the purchase of the Products and
accepted by an AGCO Supplying Company will be deemed to have been so accepted
upon and subject to the terms and conditions of this Agreement as well as the
standard Terms and Conditions of Sale of the AGCO Supplying Company for
purchases by Official AGCO Distributors current at the time of acceptance of
such order as the same are from time to time notified to the Distributor. As at
the Commencing Date the Terms and Conditions of Sale (including Warranty)
applying to purchases by Official AGCO Distributors from AGCO Supplying
Companies are as set out in Schedule C hereto.

 

  8.2 Orders for Products may be placed by any electronic communications system
approved by AGCO.

 

  8.3 All orders for Products shall be sent to such AGCO Associate Company or
Supplying Company as AGCO may from time to time designate.

 

  8.4 No order placed by the Distributor will be deemed accepted until a formal
acceptance has been sent to the Distributor.

 

  8.5 Unless otherwise agreed in writing between AGCO and the Distributor,
prices for purchase of the Products shall be those specified in the Export Price
List for the Territory.

 

  8.6 Payment by the Distributor shall include all fiscal charges and costs
involved in transferring the full amounts due and, unless otherwise agreed,
shall be effected by irrevocable letters of credit drawn in terms approved by
the AGCO Supplying Company prior to the date of shipment and confirmed by a
first class bank in the country of residence of that AGCO Supplying Company.

 

  8.7 The Distributor shall in supplying the Products itself give for the
benefit of the first user of the Products a warranty no less favourable to the
first user than the warranty given to the Distributor by the AGCO Supplying
Company.

 

 

 

AGCO Farm Machinery Distribution Agreement 13.08.13      5      



--------------------------------------------------------------------------------

  8.8 The Distributor undertakes that it will make all payments to AGCO
Supplying Companies and AGCO Associate Companies as and when such payments are
due and duly perform all its other legal obligations to such companies.

 

9. SET OFF

 

  9.1 AGCO shall be entitled at its sole discretion to apply or procure to be
applied from time to time any funds or credits belonging or due to the
Distributor in the possession or custody of AGCO or any AGCO Associate Company
or AGCO Supplying Company against debts owing by the Distributor to AGCO or any
AGCO Associate Company or AGCO Supplying Company.

 

10. CHANGES IN SPECIFICATION

 

  10.1 AGCO may make improvements or modifications to the design or
specification of or fitments to any of the Products at any time but shall be
under no obligation to apply the same to any Products previously purchased by
the Distributor.

 

  10.2 AGCO reserves for itself and AGCO Associate Companies and AGCO Supplying
Companies the right to discontinue the manufacture of any of the Products
without incurring any obligation or liability to the Distributor, but AGCO shall
endeavour to make available for a reasonable period Parts for the servicing of
such discontinued Products.

 

  10.3 The Distributor agrees that, except as approved in writing by AGCO, it
will not and will ensure that its Approved Dealers will not make any
modifications to, or in any way vary, the specification of Products supplied to
it by AGCO Supplying Companies or to be repaired or serviced by it.

 

11. TRADE MARKS AND TRADE NAMES

 

  11.1 AGCO hereby grants to the Distributor the right during the continuance of
this Agreement and subject to due compliance with the provisions of this Clause
to use and permit Approved Dealers to use AGCO Trade Marks in promoting the
sales of Products and carrying out its servicing responsibilities hereunder in
the Territory and for the purpose of describing itself as an Official AGCO
Distributor or as an Approved Dealer, but (except as permitted in writing by
AGCO) for no other purpose whatsoever.

 

  11.2 The Distributor agrees:-

 

  (a) to comply with all instructions issued by AGCO relating to the form and
manner in which AGCO Trade Marks shall be used and to discontinue immediately
upon notice from AGCO any practice relating to the use of AGCO Trade Marks which
in AGCO’s opinion would or might adversely affect the rights or interests of
AGCO or any AGCO Associate Company;

 

  (b) not to use or permit any entity controlled by it or any Approved Dealer to
use in its corporate or trading style or name any trade marks or trade names
owned, used or adopted by AGCO or any AGCO Associate Company;

 

  (c) not to contest the title of AGCO or any AGCO Associate Company to any
trade marks, service marks, trade names, copyrights and registrations used in
connection with the Products or the servicing thereof, not to effect any
registrations thereof, and not to take any action to the detriment of their
respective interests therein;

 

  (d) not to effect or permit the removal or alteration of any trade names or
marks, patent notices, name plates or numbers affixed to any of the Products;

 

  (e) to assist AGCO or any AGCO Associate Company, at the request of AGCO at
any time whilst this Agreement is in force, to record it or any Approved Dealer
as a licensee or registered user of any AGCO Trade Mark with the relevant trade
mark authorities for the Territory, at AGCO’s cost; and

 

 

AGCO Farm Machinery Distribution Agreement 13.08.13      6      



--------------------------------------------------------------------------------

  (f) to impose similar conditions on its Approved Dealers to those set out in
this sub-clause 11.2 and to take such action as AGCO may require at any time in
respect of the use by Approved Dealers of AGCO Trade Marks.

 

12. RELATIONSHIP BETWEEN PARTIES

 

  12.1 The Distributor agrees that it is not and shall not represent itself to
be an agent of AGCO or any AGCO Associate Company or AGCO Supplying Company for
any purpose and shall not incur any obligations nor make any promise or
representation on behalf of the same, and further agrees to ensure that its
Approved Dealers do not incur any such obligations or make any such promises or
representations.

 

  12.2 This Agreement does not in any way create an employer/employee
relationship between AGCO or any AGCO Associate Company or AGCO Supplying
Company and the Distributor and/or the Distributor’s employees.

 

  12.3 The Distributor shall be solely responsible for the discharge of its
obligations and liabilities to third parties and shall have no right to
indemnity or contribution from AGCO or any AGCO Associate Company or AGCO
Supplying Company in respect thereof except insofar as expressly provided in the
relevant AGCO Supplying Company’s Warranty as from time to time current.

 

13. ASSIGNMENT

 

  13.1 The Distributor may not assign the whole or any part of this Agreement
without AGCO’s prior written consent except to a TAFE Associate Company where
such TAFE Associate Company is commercially and operationally capable of
fulfilling the obligations under this Agreement and where there is no increased
financial risk to AGCO by such purported assignment.

 

  13.2 AGCO shall be entitled without restriction to assign the whole or any
part of this Agreement to any AGCO Associate Company or successor to the whole
or substantially the whole of the business of AGCO.

 

14. PERIOD OF AGREEMENT

 

  14.1 This Agreement shall be deemed to have come into effect on the Commencing
Date.

 

  14.2 Unless sooner terminated under the provisions of Clause 15 hereof, this
Agreement shall remain in force unless and until terminated by either party
giving to the other at any time not less than three hundred and sixty-five
(365) days’ prior written notice of termination, but so that nothing above shall
preclude the parties from modifying the terms and conditions hereof based on
mutual consent at any time during the continuance of this Agreement.

 

 

 

 

AGCO Farm Machinery Distribution Agreement 13.08.13      7      



--------------------------------------------------------------------------------

15. TERMINATION

 

  15.1 This Agreement shall immediately and automatically terminate without
notice or other act:-

 

  (a) upon the attempted assignment by the Distributor of this Agreement or any
of its rights or obligations hereunder without the previous written consent of
AGCO being given pursuant to Clause 13;

 

  (b) upon the commencement or happening of any occurrence connected with
insolvency, bankruptcy, dissolution or liquidation of either party to this
Agreement; and

 

  (c) upon the death of the Distributor if an individual.

 

  15.2 This Agreement may be terminated immediately by notice in writing given
by one party to the other upon the violation by that other party of any
provision of this Agreement.

 

  15.3 This Agreement may be terminated immediately by notice in writing given
to the Distributor by AGCO:-

 

  (a) in the event of any failure by the Distributor to pay its indebtedness to
AGCO or to any AGCO Supplying Company; or

 

  (b) if in the opinion of AGCO the Distributor has ceased or failed to provide
full and proper representation of the Products or adequate repairs and warranty
service for the Products in the Territory; or

 

  (c) if any change occurs in the constitution, management, control or the
financial or other circumstances of the Distributor which, in the opinion of
AGCO, is materially detrimental to the interests of AGCO, and in particular, but
without limiting the generality of the foregoing if any interest in the
Distributor is acquired by any entity engaged in any business which involves the
manufacture and/or promotion and/or supply and/or stocking of competing items.

 

16. RESULTS OF TERMINATION

 

  16.1 Upon the termination of this Agreement (howsoever occasioned):-

 

  (a) all unfulfilled orders for the Products from the Distributor (including
those accepted by AGCO Supplying Companies) shall automatically be cancelled
unless, within 14 days after termination, it is agreed that they shall be
fulfilled;

 

  (b) all rights granted by AGCO or an AGCO Associate Company to the Distributor
shall immediately be relinquished by the Distributor;

 

  (c) the Distributor shall itself and shall ensure that its Approved Dealers
discontinue the use of and thereafter refrain from using on signs and in
stationery and advertising any AGCO Trade Marks or any other trade marks,
service marks, trade names, designations, and slogans owned or used by AGCO or
AGCO Associate Companies and thereafter take no action that would make it appear
to the public that the Distributor or any of its Approved Dealers is/are still
servicing or supplying the Products as an Official Distributor or Approved
Dealer; and

 

  (d) the following conditions shall apply regarding any indebtedness of the
Distributor to AGCO or to any AGCO Associate Company or AGCO Supplying Company:-

 

  (i) where this Agreement has been terminated for any of the reasons set out in
sub-clauses 15.1 and 15.2 and paragraphs (a) and (c) of sub-clause 15.3 hereof,
all such indebtedness shall become due and payable as at the effective date of
termination of this Agreement;

 

 

 

AGCO Farm Machinery Distribution Agreement 13.08.13      8      



--------------------------------------------------------------------------------

  (ii) where this Agreement has been terminated for any other reason all such
indebtedness shall immediately become due and payable in the event of the
non-payment on the due date of any sum due by the Distributor to AGCO or any
AGCO Associate Company or AGCO Supplying Company;

 

  (e) AGCO or any AGCO Associate Company or AGCO Supplying Company or a
successor Official AGCO Distributor or any other entity designated by AGCO for
that purpose shall have the option to repurchase free from all liens and
encumbrances any or all new and unused Products which are on hand unsold by the
Distributor upon refund of the Distributor’s net cost thereof, C.I.F. Port of
Entry, duty paid, less costs of reconditioning assessed by AGCO at its sole
discretion. Such option shall extend for ninety (90) days from date of
termination and the Distributor agrees to ensure the delivery of any such
repurchased Products in accordance with AGCO’s directions. Provided, however,
that this provision shall not oblige AGCO or any AGCO Associate Company or AGCO
Supplying Company or a successor Official AGCO Distributor to purchase all or
any part of the Distributor’s stock of the Products; and

 

  (f) the Distributor shall deliver to AGCO or to a successor Official AGCO
Distributor or other entity designated by AGCO, all price lists, bulletins,
manuals, catalogues and other literature and publications issued by AGCO or AGCO
Associated Companies relating to the Products, together with a copy of the
Distributor’s sales and service records pertaining to the Products; and for this
purpose the Distributor agrees to give AGCO or its nominee access at all
reasonable times to all customer and service records of the Distributor relating
to the Products and to permit copies to be taken of such records.

 

  16.2 The termination of this Agreement (howsoever occasioned) shall be without
prejudice to any rights or obligations which shall have accrued prior to such
termination and shall not destroy or diminish the binding force or effect of any
of the provisions of this Agreement which are expressly or by implication
provided to come into force upon or continue in force after such termination.

 

  16.3 Neither party shall be liable to the other for any compensation, loss or
damage arising from termination of this Agreement.

 

17. APPLICABLE LAW AND ARBITRATION

 

  17.1 This Agreement shall be governed by and interpreted in accordance with
the laws of England and Wales.

 

  17.2 Any and every dispute or difference between the parties concerning the
validity, meaning or effect of this Agreement shall be finally settled under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce
by a single arbitrator appointed in accordance with such Rules, and the place of
arbitration shall be in London, England and the language in which such
proceedings shall be conducted shall be English.

 

  17.3 Nothing contained in this Clause 17 shall prevent AGCO from applying to
an appropriate court in any part of the Territory or elsewhere for any
injunction or other like remedy to restrain the Distributor from committing any
breach or any anticipated breach of this Agreement and for consequential relief.

 

18. GENERAL PROVISIONS

 

  18.1 The following general conditions apply to this Agreement:-

 

  (a) it shall be invalid until signed by duly authorised signatories of both
the parties.

 

 

 

AGCO Farm Machinery Distribution Agreement 13.08.13      9      



--------------------------------------------------------------------------------

  (b) No erasure of or addition to any portion of this Agreement (except the
completion of the prepared blank spaces and lines) shall be binding upon the
parties unless in writing signed by duly authorised officers of both parties.

 

  (c) No departure from or waiver of the terms of this Agreement shall be deemed
to authorise any prior or subsequent departure of waiver or require its
continuation.

 

  (d) If any provision of this Agreement or the application of such provision
shall be held illegal or unenforceable under any laws of any jurisdiction
applicable to the Agreement the remainder of this Agreement or the application
of such provision to other persons or circumstances shall not be affected
thereby.

 

  18.2 All previous Agreements which the Distributor has entered into with AGCO
or any AGCO Associate Company pertaining to the supply and/or servicing of the
Products are hereby cancelled and entirely superseded by this Agreement but
without prejudice to any claims for moneys owing by the Distributor thereunder.

 

  18.3 The Distributor hereby waives all rights which it may have under any law
which is effective within the Territory or elsewhere and which provides for the
payment to the Distributor of any commission or compensation or remuneration to
which the Distributor is not expressly entitled under any provision of this
Agreement.

 

  18.4 After the termination of this Agreement the acceptance of orders by AGCO
Supplying Companies from the Distributor or the continuance of the supply of the
Products to the Distributor by AGCO Supplying Companies or any other act of AGCO
(other than an express written renewal of this Agreement) shall not be construed
as a renewal of this Agreement nor as a waiver of the termination of this
Agreement but nevertheless all such transactions shall be governed by the terms
set out in this Agreement so far as applicable.

 

  18.5 The Distributor covenants that no payment made to it by AGCO or any AGCO
Associate or group Company hereunder will go directly or indirectly to any
official of a government for the purpose of:

 

  (a) influencing an act or decision in an official capacity;

 

  (b) involving the official to use his or her influence with a government; or

 

  (c) assisting AGCO to obtain or retain business.

 

19. NOTICES

 

  19.1 Any notice required or permitted to be given under this Agreement shall
be in writing and may be given by any means reasonably calculated to reach the
other party, including, without limiting the generality of the foregoing, telex,
facsimile transmission, or prepaid mail addressed to such party at its address
as hereinbefore contained. Such notice if given by telex or facsimile
transmission shall be deemed to have been received on the day following despatch
thereof and notice given as aforesaid by prepaid mail shall be deemed to have
been received not later than seven days after the mailing thereof.

 

  19.2 Either party may by notice in writing given as hereinbefore provided
change its address for notice hereunder and such address as so changed shall be
deemed to be the address of such party for the purposes of notice hereunder.

 

                                                                               

 

AGCO Farm Machinery Distribution Agreement 13.08.13      10      



--------------------------------------------------------------------------------

SCHEDULE ‘A’

AGCO TRADE MARKS – INDIA

 

AGCO TRADE MARKS    NUMBER    CLASS/CLASSES 1          AGCO   

Appl No. 673307

673308

  

7

12

2          LOGO [g7836003.jpg]   

673309

673310

  

7

12

3          MASSEY FERGUSON   

194119B

1881464

522058

  

7

7

12

4          LOGO [g7836004.jpg]   

502911

188367

502906

  

7

7

12

5          MF   

260493

260492

  

7

12

6          The tractor livery consisting of the colour red applied to the hood,
with a horizontal silver stripe and with or without a silver grille surround at
the front of the hood    736841    12

 

                                                                               

 

AGCO Farm Machinery Distribution Agreement 13.08.13      11      



--------------------------------------------------------------------------------

SCHEDULE ‘A’ – CONT.

 

AGCO TRADE MARKS – NEPAL

 

AGCO TRADE MARKS    NUMBER    CLASS/CLASSES 1          AGCO    N/A    N/A
2          LOGO [g7836005.jpg]    N/A    N/A 3          MASSEY FERGUSON    N/A
   N/A 4          LOGO [g7836006.jpg]    8145/048    12 5          MF    N/A   
N/A 6          The tractor livery consisting of the colour red applied to the
hood, with a horizontal silver stripe and with or without a silver grille
surround at the front of the hood    N/A    N/A

 

                                                                               

 

AGCO Farm Machinery Distribution Agreement 13.08.13      12      



--------------------------------------------------------------------------------

SCHEDULE ‘A’ – CONT.

 

AGCO TRADE MARKS – BHUTAN

 

AGCO TRADE MARKS    NUMBER    CLASS/CLASSES 1          AGCO    N/A    N/A
2          LOGO [g7836007.jpg]    N/A    N/A 3          MASSEY FERGUSON    N/A
   N/A 4          LOGO [g7836008.jpg]    N/A    N/A 5          MF    N/A    N/A
6          The tractor livery consisting of the colour red applied to the hood,
with a horizontal silver stripe and with or without a silver grille surround at
the front of the hood    N/A    N/A

 

                                                                               

 

AGCO Farm Machinery Distribution Agreement 13.08.13      13      



--------------------------------------------------------------------------------

SCHEDULE ‘B’

PRODUCTS

Products comprise machinery ordinarily used for agricultural applications (but
which may be used for non-agricultural applications) supplied by AGCO with AGCO
branding as indicated in the table below but only within the Product ranges
identified below (and future successor Product ranges similarly branded) and
original spare parts and accessories:

 

BRAND

  

MACHINERY TYPE

  

RANGE OR SERIES

MASSEY FERGUSON    STANDARD TRACTORS    All, including series for haulage MASSEY
FERGUSON    COMBINE HARVESTERS    All MASSEY FERGUSON    BALERS
SUGAR CANE HARVESTERS
FORAGE HARVESTERS
OTHER FARM EQUIPMENT    All
All
All   

PARTS

     

Spare parts and accessories for the above

  

 

 

                                                                               
                                               

 

AGCO Farm Machinery Distribution Agreement 13.08.13      14      



--------------------------------------------------------------------------------

SCHEDULE C

AGCO TERMS AND CONDITIONS OF SALE TO DISTRIBUTORS

1. Definitions. In these Terms and Conditions:

-“AGCO” means the AGCO Supplying Company notified to the Distributor by AGCO as
a primary contracting seller for a specific contract.

-“Buyer” means the authorised Distributor issuing the order upon AGCO.

-“Price List” means the published Official AGCO Price List for the Territory
(“the Price List”), or any amendment thereto, in force at the time of Acceptance
of the Order by AGCO.

-“goods” means any Product, Equipment, Component or Part specified by AGCO as
constituting the AGCO range of goods for which the Distributor is enfranchised
at the time of Acceptance of the Order by AGCO.

-Commercial Terms such as FOB or CIF shall have the meaning conferred upon them
by Incoterms 2000.

2. General. A Contract of sale will not come into effect until a formal
Acceptance of Order is issued to the buyer by AGCO.

Each accepted order will constitute a separate contract governed by these Terms
and Conditions and by the Distributor Agreement in force at the time between
AGCO and the buyer. Exceptions or alterations to these Terms and Conditions are
valid only if specifically agreed by AGCO in writing prior to contract.

The contract resulting from the order and the acceptance of it will be governed
by English law.

3. Prices. Goods are sold at prices and on conditions, terms and discounts in
force at the time of delivery but notice of any alteration in prices,
conditions, terms or discounts made after acceptance of the order will be given
to the Buyer who may within thirty (30) days from the date of such notice cancel
the order by written notice to AGCO.

4. Insurance. AGCO will at Buyer’s request and for the account of Buyer arrange
insurance of the goods and report shipments of goods to the insurers but shall
not be liable in negligence or otherwise for any error in complying with such
request or any omission to do so. The choice of insurer and agent used will be
at the sole discretion of AGCO.

5. Shipment.

(a) If full payment for the goods has not been made when shipment commences,
AGCO may, with a view to protecting its interest in the goods, select the manner
and routing of each shipment and the shipping and other agents to be used in
connection therewith. The Buyer shall accept any such selection and shall
reimburse AGCO for all charges and expenses thereby incurred by it.

(b) Part shipments shall be permitted and each part shipment or instalment of
goods ordered shall be deemed to be sold under a separate contract.

6. Delivery Terms. Unless otherwise specially agreed Buyer accepts the delivery
terms (f.o.b., or otherwise) provided for in the Price List current at the date
of acceptance of order and agrees that where the Price List gives alternatives
and the Buyer has not indicated a preference, the choice will be at AGCO’s
discretion. Any arrangements as to insurance, carriage or shipment of the goods
made by AGCO under the condition headed SHIPMENT or at Buyer’s request shall not
alter the delivery terms applicable to the Contract.

7. Payment and Title

(a) Payment must be made to AGCO in accordance with its invoice.

(b) Title to goods shall not pass to the Buyer until full payment of all sums
due in respect thereof shall have been received by AGCO or until the goods are
resold by the Buyer in the ordinary course of its business, whichever first
occurs.

(c) AGCO shall be entitled to charge interest at 3% above the prevailing rate
per annum available to first class private borrowers from prime banks in the
country of AGCO for short-term borrowings in the currency of that country, and
pro rata for part of a year on any and all amounts overdue for payment to it by
the Buyer.

(d) If the Buyer fails to make any payment when due or enters into any
composition or arrangement with its creditors or takes or suffers to be taken
any step connected with the liquidation of the Buyer, AGCO may (without
prejudice to their other rights and remedies and notwithstanding any previous
waiver of this right) defer or cancel future deliveries and/or enter the
premises where any delivered goods are situated to remove such of them as have
not been paid for in full by the Buyer.

8. Risk of Loss or Damage. The goods shall be at the sole risk of the Buyer from
the time of delivery to the Buyer or to his agent or to any carrier acting for
the Buyer (including any such agent or carrier instructed by AGCO acting on
behalf of the Buyer). AGCO will give the Buyer reasonable assistance in
connection with any claim for loss or damage to goods.

9. Shortages and Delays. No claim for alleged shortage in goods delivered will
be considered by AGCO unless made by the Buyer within sixty (60) days after the
arrival at the Buyer’s port of entry of the shipment on which the shortage is
claimed. AGCO has no liability for any delay in delivery.

 

AGCO Farm Machinery Distribution Agreement 13.08.13      15      



--------------------------------------------------------------------------------

SCHEDULE C continued

 

10. Specifications. Goods supplied can incorporate any changes in construction
or design adopted as standard before delivery.

11. Cancellation of Order. On failure by the Buyer to accept the goods ordered,
AGCO may cancel the order and its acceptance of it. On any such cancellation the
Buyer is liable to AGCO for any loss arising out of the cancellation. On
termination of the Agreement under which the Buyer is appointed a Distributor of
AGCO products of the type ordered, this order, insofar as it is unfilled at the
date, will be automatically cancelled without giving rise to any claim by the
Buyer against AGCO.

12. Warranty. Subject to the provisions of this clause and clause 13, AGCO
warrants all new goods supplied by it to be free from defects in material and
workmanship, but its sole liability under such warranty is to replace, free of
charge, any part which, within the period specified below (or such other period
as may from time to time be specified in writing by AGCO in respect of any
product), is returned to AGCO or its authorised representative and which AGCO
accepts as having been defective in material or workmanship. As an alternative
to the replacement of the defective part AGCO may elect to grant a monetary
credit to the buyer equal to the then current net delivered price to the Buyer
of such part. The period mentioned above is to be calculated from the date when
the product was delivered new to the Retail Purchaser and shall be: when the
product was delivered new to the retail purchasers will be applicable based on
the individual product warranties.

(a) in respect of any goods used for agricultural purposes, a period of twelve
calendar months.

(b) in respect of any goods used for non-agricultural purposes, a period of six
calendar months.

(c) in respect of any spare or replacement part for which no period of longer
duration is currently specified by AGCO in Sales or Service Bulletins or other
literature issued to its Distributors (and whether supplied by AGCO following a
sale or pursuant to a warranty claim) the following periods:

(i) when such spare or replacement part is supplied for incorporation into a
Product during the period referred to above, the remainder of the period which
is provided herein to be applicable to the Product into which the part is
incorporated;

(ii) when such spare or replacement part is supplied otherwise than in the
circumstances referred to in clause 12 (c)(i) above, twelve months from the date
of supply to the retail purchaser.

PROVIDED THAT:

(a) This Warranty does not apply to any tractor used for agricultural purposes
which AGCO considers in its discretion has been operated for a total of more
than twelve hundred (1,200) hours.

(b) This Warranty does not cover transportation, installation, labour or other
costs except as provided above or as provided by AGCO’s Warranty Claims
procedure.

(c) All replaced parts become the property of AGCO.

(d) This Warranty does not apply to any goods from which AGCO’s identification
number or plates have been removed or which AGCO considers in its discretion has
been repaired, altered, neglected or used in any such way as to affect the
product adversely (reasonable wear and tear excepted) and without limiting the
generality of the foregoing this Warranty does not apply to any spare or
replacement part used in any product for which it was not designed.

(e) This Warranty does not apply to such tyres, electrical and fuel injection
equipment or other proprietary articles, accessories or parts as are not
manufactured by AGCO and are not currently made the subject of an AGCO Warranty
under Sales and Service Bulletins or other literature issued to Official AGCO
Distributors, but AGCO will pass on to the Buyer the benefit of any claim made
by AGCO and accepted by the manufacturer of such goods under a warranty given by
the manufacturer.

13. Liabilities. AGCO’s obligations and liabilities to the Buyer in respect of
the goods shall be limited to -

(a) Those set out expressly herein;

(b) Those implied by law;

AGCO shall not in any circumstances be liable to the Buyer for any claim for
loss of profit, indirect or consequential loss howsoever caused.

 

AGCO Farm Machinery Distribution Agreement 13.08.13      16      



--------------------------------------------------------------------------------

SCHEDULE ‘D’

DESCRIPTION OF TERRITORY

D.1. “Exclusive Territory”

Republic of India

D.2. “Non-exclusive Territory”

The Kingdom of Nepal

The Kingdom of Bhutan

IN WITNESS WHEREOF AGCO and the Distributor have executed this Agreement as
follows:-

 

EXECUTED BY THE DISTRIBUTOR    

Stamp or Seal of Distributor:

   

Tractors and Farm Equipment Limited

35, Nungambakkam High Road,

Post Box No. 3302

Chennai – 600 034.

    Name of Distributor     /s/ Mallika Srinivasan     /s/ Authorised Signatory
    Authorised Signatory Date 12th Sept 2013, Chennai     Date 12th Sept 2013,
Chennai EXECUTED BY AGCO INTERNATIONAL GMBH     /s/ Roger Batkin    

 

Authorised Signatory     Seal: Date                                     
                                                                            /s/
Gary Collar    

 

Authorised Signatory     Date 03 September 2013    

 

 

                                           

 

AGCO Farm Machinery Distribution Agreement 13.08.13      17      